DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Hua (CN 105472538 A).
Referring to Claim 1, Hua teaches a data transmission system for improving transmission scope and efficiency, comprising:
a data device ([0028]) having a device identifier ([0038]; identification code);
a server having a server-side of an application program (Fig. 3);
a mobile terminal having a client-side of the application program ([0063]), wherein:
the data device is configured to perform:
receiving a trigger instruction, and broadcasting within a preset distance the device identifier of the data device according to the trigger instruction ([0008]-[0014]; wherein, trigger instruction is data received by beacon to control the light fixture);
the mobile terminal configured to perform:
when a distance between the mobile terminal and the data device is less than or equal to the preset distance ([0014]; inherent, based on beacon signal strength is based on distance between mobile terminal and data device) , entering the application program to receive the device identifier broadcasted by the data device ([0038]), uploading the device identifier to the server-side of the application program ([0039]), receiving web page information that is corresponding to the device identifier and obtained by the server-side according to the device identifier, and displaying the web 

Referring to Claim 2, Hua teaches the data device supports a near field communication function, a Bluetooth communication function ([0050]), and an acoustic wave transmission function ([0050]; [0053]; via smart phone);
when an operating system type of the mobile terminal is a first type, and the distance between the mobile terminal and the data device is less than or equal to the preset distance ([0014]-[0016]), the mobile terminal detects whether the Bluetooth communication function is enabled ([0018]);
when the Bluetooth communication function is enabled, the mobile terminal communicates with the data device using the Bluetooth communication function to obtain the device identifier ([0023]);
when the Bluetooth communication function is disabled, the mobile terminal communicates with the data device using an acoustic wave transmission function to obtain the device identifier ([0044]).

Referring to Claim 3, Hua teaches the data device supports a near field communication function, a Bluetooth communication function, and an acoustic wave transmission function ([0050]; [0053]; via smart phone);
when an operating system type of the mobile terminal is a second type of operating system, and the distance between the mobile terminal and the data device is less than or equal to the preset distance, the mobile terminal detects whether the mobile terminal supports a near field communication function ([0014]-[0018]);

when the near field communication function is not supported, the mobile terminal detects whether the Bluetooth communication function is enabled ([0023]; [0040]);
when the Bluetooth communication function is enabled, the mobile terminal communicates with the data device using the Bluetooth communication function to obtain the device identifier ([0038]; [0040]);
when the Bluetooth communication function is disabled, the mobile terminal communicates with the data device using an acoustic wave transmission function to obtain the device identifier ([0044]).

Referring to Claim 4, Hua teaches the mobile terminal is further configured to perform:
receiving data containing the device identifier and a current check code and broadcasted by the data device ([0038]-[00440);
parsing the data to obtain the device identifier, generating a new check code according to the device identifier, and comparing whether the new check code is same as the current check code in the received data ([0045]-[0046]);
when the new check code and the current check code are the same, determining that the data received is usable and, when the new check code and the current check code are not the same, determining that the data received is not usable ([0047]).

Referring to Claim 5, Hua teaches the mobile terminal is further configured to perform:

obtaining data sent by the data device at each of multiple different frequencies within a preset duration ([0053]-[0055]);
parsing the data to obtain the device identifier ([0045]-[0046]).

Referring to Claim 6, Hua teaches the server is configured to perform:
recording a correspondence between the device identifier and the web page information in advance when the data device registers with the server ([0058]);
receiving the device identifier uploaded by the mobile terminal ([0058]);
finding the web page information based on the correspondence and the device identifier ([0058]-[0059]);
sending the web page information to the mobile terminal ([0059]).

Claim 7 is essentially the same as Claim 1 and refers to a data transmission method for a mobile terminal having a client-side of an application program performed by the data transmission system of Claim 1.  Therefore Claim 7 is rejected for the same reasons as applied to Claim 1 above.

Claim 8 is essentially the same as Claim 2 and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 9 is essentially the same as Claim 2 and is therefore rejected for the same reasons as applied to Claim 2 above.
Claim 10 is essentially the same as Claim 5 and is therefore rejected for the same reasons as applied to Claim 5 above.
 
Claim 11 is essentially the same as Claim 1 and refers to a data transmission method for a  data device performed by the data transmission system of Claim 1.  Therefore Claim 11 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 12, Hua teaches after broadcasting within a preset distance a device identifier of a data device according to the broadcast instruction, the method comprises:
starting counting time when the device identifier of the data device starts to be broadcasted ([0052]-[0055]);
stopping broadcasting the device identifier of the data device when a time count reaches for a specified duration ([0052]-[0055]).

Claim 13 is essentially the same as Claim 2 and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 14 is essentially the same as Claim 3 and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 15 is essentially the same as Claim 5 and is therefore rejected for the same reasons as applied to Claim 5 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645